In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐3318
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

RANDY WILLIAMS,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 2:17‐cr‐20049 — Sara Darrow, Chief Judge.
                     ____________________

  ARGUED DECEMBER 6, 2019 — DECIDED FEBRUARY 11, 2020
               ____________________

   Before ROVNER, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. On July 28, 2016, two men entered a
Sprint store with a gun, threatened and zip‐tied all witness‐
es, grabbed some merchandise, and fled the store in two ve‐
hicles. Randy Williams was one of the getaway drivers. He
was caught and indicted for obstruction of commerce by
robbery under 18 U.S.C. § 1951.
2                                                   No. 18‐3318

    Williams pleaded not guilty. Judge Colin S. Bruce presid‐
ed over his jury trial, and, on June 14, 2018, the jury found
Williams guilty. A few months later, it became public that
Judge Bruce had engaged in ex parte communications with
members of the United States Attorney’s Oﬃce for the Cen‐
tral District of Illinois (the “Oﬃce”). As a result, all criminal
cases assigned to Judge Bruce were reassigned to other judg‐
es. Williams’s case was reassigned to now Chief Judge Dar‐
row who presided over his sentencing hearing and sen‐
tenced him to 180 months’ imprisonment.
    Williams now appeals his conviction and sentence. He
argues that Judge Bruce’s ex parte communications with the
Oﬃce violated his due process rights and the federal recusal
statute, warranting a new trial. We conclude that Judge
Bruce did not violate Williams’s due process rights on the
facts before us. And although Judge Bruce’s conduct created
an appearance of impropriety violating the federal recusal
statute, there is no evidence of actual bias in this case to jus‐
tify a new trial.
    As to his sentence, Williams contends that he is entitled
to a new sentencing hearing because Chief Judge Darrow
improperly found that he was a career oﬀender and was
subject to a firearm enhancement. Williams does not qualify
as a career oﬀender, but the district court’s finding otherwise
was not plain error. Chief Judge Darrow thoroughly consid‐
ered the § 3553(a) factors, made clear that she would impose
the same sentence even if the career oﬀender provision did
not apply, and explained her reasons for this position. Be‐
cause there was suﬃcient evidence regarding the use of a
firearm during the crime, we also hold that the district court
did not err in applying a firearm enhancement. We aﬃrm his
No. 18‐3318                                                  3

conviction and sentence. We also grant Williams’s unop‐
posed motion to supplement the record on appeal.
                        I. Background
   In June 2018, Judge Bruce presided over Williams’s trial
where a jury found him guilty of robbery. At trial, Assistant
United States Attorneys Elham Peirson and Ryan Finlen rep‐
resented the government with the assistance of paralegal
Staci Klayer.
   Before his appointment to the district court, Judge Bruce
had worked as a federal prosecutor in the Office for twenty‐
four years and, not surprisingly, maintained friendships
with some of his former colleagues while on the bench. In
August 2018, a newspaper reported that Judge Bruce had
engaged in ex parte communications with the Office during
the criminal trial of United States v. Nixon, a case over which
Judge Bruce presided. In those emails, Judge Bruce criticized
the prosecutor (Peirson) as being “entirely unexperienced”
turning a “slam‐dunk” case into a “60‐40” for the defendant.
As a result of the news coverage and the aftermath, then
Chief Judge Shadid removed Judge Bruce from all cases in‐
volving the Office.
    The Judicial Council of the Seventh Circuit appointed a
Special Committee to review the judicial misconduct com‐
plaints filed against Judge Bruce based on his ex parte com‐
munications with the Office. The Special Committee re‐
quested and reviewed documents, conducted interviews,
and held a hearing at which Judge Bruce testified. In re‐
sponse to the Special Committee’s document request, the Of‐
fice conducted a review to determine whether other ex parte
communications existed. It subsequently disclosed to the
4                                                   No. 18‐3318

Special Committee approximately 1,230 communications be‐
tween Judge Bruce and members of the Office. The Special
Committee determined that, although many of them ap‐
peared to be innocuous, approximately 100 of these commu‐
nications constituted potential ex parte communications
about cases pending before Judge Bruce. Some of them con‐
cerned warrant approvals, successful appeals in one of Judge
Bruce’s cases, scheduling matters, or a defendant’s conduct
on bond, often with Klayer. In others, Judge Bruce addressed
former colleagues, including Klayer, by nicknames and con‐
gratulated them on favorable outcomes. And in some com‐
munications, Judge Bruce reassured former colleagues after
they made filing mistakes. In one instance, he stated “My
bad. You’re doing fine. Let’s get this thing done.” In another,
he suggested that Klayer call the First Assistant “and advise”
while noting that luckily “they have an understanding judge
who doesn’t get angry.” None of these communications per‐
tained to Williams’s case.
    The Special Committee then submitted to the Judicial
Council a report explaining its findings and recommenda‐
tions, which the Judicial Council adopted. The Special
Committee saw “no evidence and received no allegation that
Judge Bruce’s conduct or ex parte communications impacted
any of his rulings or advantaged either party.” In re Com‐
plaints Against Dist. Judge Colin S. Bruce, Nos. 07‐18‐90053, 07‐
18‐90067 (7th Cir. Jud. Council May 14, 2019). “And with the
exception of the Nixon‐related and appeal‐related emails,”
the Special Committee saw “no evidence of Judge Bruce dis‐
cussing the merits of pending cases with the Office ex parte.”
Id. The Judicial Council publicly reprimanded Judge Bruce
and kept him unassigned from any cases involving the Of‐
fice until September 1, 2019.
No. 18‐3318                                                    5

    Months before the Special Committee issued its report,
Williams’s case was reassigned to Chief Judge Darrow, who
presided over his sentencing hearing. Williams and his
counsel reviewed Williams’s revised presentence investiga‐
tion report (“PSR”) and had no objections to it. The PSR cal‐
culated a total offense level of 32 and a criminal history cate‐
gory of VI, noting that “as the defendant is a career offender,
a criminal history category of VI shall apply pursuant to
USSG §4B1.1(b).” The advisory Guidelines range was calcu‐
lated at 210 to 240 months, and both sides agreed to the dis‐
trict court’s recitation of the Guidelines provisions. Wil‐
liams’s counsel never requested a below Guidelines sen‐
tence; he requested a sentence at the bottom of the Guide‐
lines range.
    At sentencing, Chief Judge Darrow considered the
§ 3553(a) factors. She noted that this offense is “as serious as
it gets.” The offense involved terrorizing individuals at gun‐
point with explicit threats and physically restraining them
with zip‐ties just to steal cellphones. The district court de‐
termined that the following enhancements were adequate:
20 levels for the robbery, 6 levels for the firearm, 2 levels for
physically restraining the victims, and 1 level for the value of
stolen property.
   For his role in the offense, the district court determined
that a role adjustment was not appropriate. Williams fully
participated in the crime and knew what the other partici‐
pants were doing inside the store. Although Williams’s con‐
duct was not as culpable as the person who used the gun
during the robbery, he was more culpable than the person
who merely loaned them the car.
6                                                  No. 18‐3318

    The district court next considered Williams’s personal
history and characteristics. The district court noted that he is
a career offender because he has prior convictions for deliv‐
ery of a controlled substance and aggravated sexual abuse.
She stated that the resulting Guidelines range may be too
high given his age and criminal record. But she concluded
that Williams still represents a “very strong recidivism con‐
cern” in part because of his criminal history. “[T]here’s a
trend here of more serious criminal conduct” over time “and
this is the most serious.” Williams had also violated every
term of supervised release, except the most recent one. Giv‐
en her duty to protect the public, a hope that a longer sen‐
tence would deter him from committing future crimes, and
his role in this serious offense, the district court sentenced
him to 180 months’ imprisonment. In imposing a below
Guidelines sentence, the district court expressly stated that
she would impose the same sentence even if the career of‐
fender provision did not apply. Williams now appeals both
his conviction and sentence.
                         II. Discussion
A. Ex Parte Communications
    Williams argues that Judge Bruce’s ex parte communica‐
tions with the Office violated both his due process rights and
the federal recusal statute, warranting a new trial. Although
none of the ex parte communications concerned Williams’s
case, some of them were either about or involved Peirson,
the Office’s Assistant United States Attorney who prosecut‐
ed Williams’s case, and Klayer, the Office’s paralegal assist‐
ing with his trial. Because Judge Bruce’s ex parte communi‐
cations were disclosed after Williams’s trial, we review his
No. 18‐3318                                                     7

claims de novo. See United States v. Atwood, 941 F.3d 883, 885
(7th Cir. 2019).
   1. Due Process Clause
   The Due Process Clause guarantees litigants an impartial
judge and a fair trial. See Bracy v. Gramley, 520 U.S. 899, 904–
05 (1997). Courts presume that judges are honest, upright
individuals who rise above biasing influences. Franklin v.
McCaughtry, 398 F.3d 955, 959 (7th Cir. 2005). But that pre‐
sumption is rebuttable. Id. at 960. Whether a judge should be
recused is an objective inquiry; courts do not ask “whether
the judge is actually, subjectively biased, but whether the
average judge in his position is ‘likely’ to be neutral, or
whether there is an unconstitutional ‘potential for bias.’”
Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 881 (2009).
    This does not require proof of actual bias, “though actual
bias, if disclosed, no doubt would be grounds for appropri‐
ate relief.” Id. at 883. “[B]ad appearances alone do not re‐
quire disqualification.” Del Vecchio v. Ill. Dep’t of Corr., 31
F.3d 1363, 1372 (7th Cir. 1994) (en banc); see also Suh v. Pierce,
630 F.3d 685, 691–92 (7th Cir. 2011) (rejecting the argument
that recusal is required “in the absence of any possibility of
actual bias—that is, based solely on how the situation might
have ‘appeared’ to an outside observer.”). To prove a dis‐
qualifying bias, there must be evidence of “either actual bias,
or a possible temptation so severe that we might presume an
actual, substantial incentive to be biased.” Del Vecchio, 31
F.3d at 1380. For the latter, courts must determine whether
“the probability of actual bias on the part of the judge or de‐
cisionmaker is too high to be constitutionally tolerable.” Rip‐
po v. Baker, 137 S. Ct. 905, 907 (2017) (per curiam) (quoting
Withrow v. Larkin, 421 U.S. 35, 47 (1975)).
8                                                     No. 18‐3318

    Courts have identified a limited set of circumstances that
meet this standard. First, actual bias is disqualifying. See, e.g.,
Franklin, 398 F.3d at 961–62 (finding actual bias where there
was evidence that the judge determined that defendant was
guilty before trial). Second, “there is an impermissible risk of
actual bias when a judge earlier had significant, personal in‐
volvement as a prosecutor in a critical decision regarding the
defendant’s case.” Williams v. Pennsylvania, 136 S. Ct. 1899,
1905 (2016). Third, a judge is disqualified when the judge has
a financial incentive in the case’s outcome. See, e.g., Rippo,
137 S. Ct. at 906; Caperton, 556 U.S at 877–78; Bracy, 520 U.S.
at 906, 909; Bracy v. Schomig, 286 F.3d 406, 413, 419 (7th Cir.
2002) (en banc). Lastly, a judge should recuse himself when
the judge becomes “personally embroiled” with a litigant.
Mayberry v. Pennsylvania, 400 U.S. 455, 465–66 (1971); see also
Del Vecchio, 31 F.3d at 1373–75.
    This case does not fit into these buckets. Williams has not
provided any evidence of actual bias. To the contrary, the
Special Committee found “no evidence and received no alle‐
gation that Judge Bruce’s conduct or ex parte communica‐
tions impacted any of his rulings or advantaged either par‐
ty.” It is undisputed that none of the ex parte communica‐
tions concerned Williams’s case. Nor is there any evidence
that Judge Bruce had a pecuniary interest in the outcome,
previously worked on the case as a prosecutor, or became
“personally embroiled” with the parties.
   Williams’s only evidence is an exchange between Judge
Bruce and Peirson that occurred before voir dire, and on the
record in open court regarding pre‐trial evidentiary issues.
    MS. PEIRSON: So I just wanted to let the Court know
    … I’m not trying to be sneaky. It’s just not something
No. 18‐3318                                                 9

   that I thought about until I looked—examined his
   statement more closely. He does make that statement,
   and that’s not an issue for purposes of—
   THE COURT: I have never found you ever to be
   sneaky. If anything, you are overly cautious.
   MS. PEIRSON: Thank you, Your Honor.
   THE COURT: “Sneaky” is definitively not a word I
   would use with you.
Williams contends this is proof of Judge Bruce’s personal bi‐
as in favor of the government because he “personally
vouch[ed] for [the prosecutor’s] integrity.” This argument
fails. There is nothing improper about this exchange, which
occurred before both parties, on the record, in open court,
and outside the presence of the jury.
    Williams also argues that there is a due process violation
here because, although the ex parte communications were
about other cases, they expose a preexisting relationship be‐
tween Judge Bruce and specific members of the Office who
were prosecuting Williams. He focuses on Judge Bruce’s
friendship with Klayer. But a preexisting relationship alone
does not create a due process violation. Del Vecchio, 31 F.3d
at 1372. Judges are humans and will bring their experiences
to the bench. “[N]ot all temptations are created equal. We
expect—even demand—that judges rise above these poten‐
tial biasing influences, and in most cases we presume judges
do.” Id. Williams has presented no evidence to rebut this
presumption. Although Klayer was in the courtroom during
Williams’s trial, there is no evidence that she had any influ‐
ence in his case or that Judge Bruce and Klayer had any ex
parte communications about Williams’s case.
10                                                 No. 18‐3318

     The cases Williams cites to the contrary are factually dis‐
tinguishable. Most of them involve evidence of actual bias or
a strong risk of actual bias. See Rivera v. Superintendent
Houtzdale SCI, 738 F. App’x 59, 65–66 (3d Cir. 2018) (stating
that evidence of judge’s personal relationship with the uncle
of the victim and potential interference with judicial case as‐
signment create a strong risk of actual bias); Barney v. Con‐
way, 730 F. Supp. 2d 264, 279–80 (W.D.N.Y. 2010) (finding
that defendant presented “clear and uncontroverted docu‐
mentary proof” of an actual bias that predetermined the case
outcome); Abdygapparova v. State, 243 S.W.3d 191, 208–10
(Tex. App. 2007) (finding that the judge’s written communi‐
cations with the state regarding potential jurors, defendant’s
voir dire questions, and case presentation were strong evi‐
dence of bias and partiality); In re Paternity of B.J.M., 925
N.W.2d 580, 588 (Wis. Ct. App. 2019) (finding that accepting
a litigant’s Facebook “friend” request after an evidentiary
hearing but before entering a ruling created a great risk of
actual bias), review granted, Miller v. Carroll, 933 N.W.2d 489
(Aug. 14, 2019). Another case involved ex parte communica‐
tions regarding the case’s substance. See State v. Bard, 181
A.3d 187, 200–01 (Me. 2018) (per curiam). And in State v.
Daigle, 241 So. 3d 999 (La. 2018) (per curiam), the judge’s ac‐
tions violated the Code of Criminal Procedure and he erro‐
neously denied having a social media relationship with the
victim’s widow, among other things, warranting recusal.
   We conclude that Judge Bruce did not violate Williams’s
due process rights by presiding over his trial.
     2. Federal Recusal Statute
  Pursuant to 28 U.S.C. § 455(a), “[a]ny justice, judge, or
magistrate judge of the United States shall disqualify himself
No. 18‐3318                                                   11

in any proceeding in which his impartiality might reasona‐
bly be questioned.” The statute is intended to avoid even an
appearance of impartiality. Liljeberg v. Health Servs. Acquisi‐
tion Corp., 486 U.S. 847, 865 (1988). Statutes like this one
“provide more protection than due process requires.” See
Williams, 136 S. Ct. at 1908 (quoting Caperton, 556 U.S. at
890); United States v. Herrara‐Valdez, 826 F.3d 912, 919 n.1 (7th
Cir. 2016).
    Here, the government concedes that there has been a
statutory violation; a reasonable person might question
Judge Bruce’s impartiality based on the post‐judgment dis‐
closure of the communications between him and the Office.
The government argues, however, that the error was harm‐
less. To determine whether an error is harmless, we look to
the three factors the Supreme Court articulated in Liljeberg:
(1) “the risk of injustice to the parties in a particular case,”
(2) “the risk that the denial of relief will produce injustice in
other cases,” and (3) “the risk of undermining the public’s
confidence in the judicial process.” Liljeberg, 486 U.S. at 864;
see also Atwood, 941 F.3d at 885; Williamson v. Ind. Univ., 345
F.3d 459, 464 (7th Cir. 2003).
    Not every violation of § 455(a) warrants a drastic reme‐
dy, like a new trial. Liljeberg, 486 U.S. at 862. We have been
cautious about granting new trials based on the mere ap‐
pearance of impropriety. See In re Bergeron, 636 F.3d 882, 883
(7th Cir. 2011) (“Actual bias would entitle the losing party to
a new trial, but the mere appearance of bias would not ….”);
see also United States v. Betts‐Gaston, 860 F.3d 525, 534–36 (7th
Cir. 2017).
12                                                            No. 18‐3318

    We recently decided one case regarding the implications
of Judge Bruce’s communications.* In United States v. Atwood,
Judge Bruce sentenced Atwood after he pleaded guilty to
three counts of federal drug crimes. On appeal, Atwood ar‐
gued that Judge Bruce’s § 455(a) violation entitled him to re‐
sentencing by a different judge. 941 F.3d at 885. Like here,
none of the ex parte communications concerned Atwood’s
case. Applying the Liljeberg factors, we identified a real risk
of unfairness to Atwood, a risk of injustice to other litigants
in future cases, and risk of harm to the public’s confidence in
the impartiality of the judiciary if we affirmed Atwood’s
sentence. Id. at 885–86. Based on the facts in that case, we
held that Judge Bruce’s failure to recuse himself from sen‐
tencing Atwood did not constitute harmless error and re‐
manded the case for resentencing. Id. at 886.
   A key difference exists between this case and Atwood. In
Atwood, the defendant entered a guilty plea, and Judge Bruce
presided over his sentencing hearing. Here, Williams plead‐

     *There are pending post‐judgment motions before the district court
in several other cases regarding Judge Bruce’s conduct. See United States
v. Gmoser, No. 2:14‐cr‐20048‐JES‐4 (C.D. Ill. Oct. 2, 2018), ECF No. 309;
United States v. Nixon, No. 2:15‐cr‐20057 (C.D. Ill. Oct. 25, 2018), ECF No.
173; United States v. Lopez, No. 2:16‐cr‐20004 (C.D. Ill. May 15, 2019), ECF
No. 68; United States v. Brown, No. 2:14‐cr‐20007 (C.D. Ill. July 9, 2019),
ECF No. 88; United States v. Vasquez, No. 2:17‐cr‐20003 (C.D. Ill. Jan. 17,
2019), ECF No. 52. There are also several pending motions under § 2255.
See Thomas v. United States, No. 2:18‐cv‐02032 (C.D. Ill. Dec. 21, 2018),
ECF No. 10; Shannon v. United States, No. 2:18‐cv‐02233 (C.D. Ill. Jan. 21,
2019), ECF Nos. 11–12; Liggins v. United States, No. 2:19‐cv‐02129 (C.D. Ill.
May 16, 2019), ECF No. 1; Parker v. United States, No. 2:19‐cv‐2318 (C.D.
Ill. Nov. 25, 2019), ECF No. 1; Collins v. United States, Nos. 2:19‐cv‐02339
(C.D. Ill. Dec. 20, 2019), ECF No. 1; Farrington v. United States, No. 2:19‐
cv‐2314 (C.D. Ill. Jan. 3, 2020), ECF No. 9.
No. 18‐3318                                                    13

ed not guilty, and a jury found him guilty. Moreover, Judge
Bruce did not preside over Williams’s sentencing hearing.
This distinction matters because judges generally have more
discretion over sentencing than the outcome of a jury trial.
As we noted in Atwood, “‘[t]he open‐endedness of the
§ 3553(a) factors leaves ample room for the court’s discre‐
tion’ … That discretion invites the risk that a judge’s person‐
al biases will influence or appear to influence the sentence he
imposes.” Id. at 885 (quoting United States v. Warner, 792 F.3d
847, 855 (7th Cir. 2015)). After applying the Liljeberg factors
to the particular facts in this case, we conclude that the error
here was harmless and does not warrant a new trial.
    The first Liljeberg factor requires us to consider the risk of
injustice to the parties in this particular case. We begin with
the risk to Williams. The totality of the facts suggests that
there is little risk of unfairness in upholding Williams’s con‐
viction. First and significantly, while some ex parte commu‐
nications included Peirson or Klayer, it is undisputed that
none of these communications concerned Williams’s case.
There is also no evidence that either Peirson or Klayer had
any influence on the outcome here. Second, although Judge
Bruce presided over Williams’s trial, he was not the trier of
fact making the ultimate determination of whether the gov‐
ernment had proved Williams guilty beyond a reasonable
doubt. A jury found Williams guilty, and Williams has not
questioned the jury’s impartiality. Third, Judge Bruce made
minimal rulings before and during trial, none of which ei‐
ther party challenges on appeal. As to his pre‐trial rulings,
Judge Bruce granted routine scheduling and appearance mo‐
tions for both parties. He denied the government’s discovery
motion as moot, but he granted the government’s motion to
bar an alibi defense because Williams failed to file a response
14                                                 No. 18‐3318

or object. Judge Bruce also denied as moot Williams’s mo‐
tion in limine to bar the government from introducing evi‐
dence of prior convictions because the government repre‐
sented that it did not intend to introduce such evidence in its
case in chief. The court specifically noted in its order that
“should circumstances change at trial, and the government
attempt to introduce such evidence during its case in chief,
Defendant may revive his motion.” Williams has not argued
that any of these rulings prejudiced him. Indeed, the rulings
were not controversial or contested and generally pertained
to routine matters.
    As to his trial rulings, Judge Bruce equally granted and
denied objections from both parties. Judge Bruce sustained
eight out of eighteen of defendant’s objections and two out
of four of the government’s objections. He also denied Wil‐
liams’s Rule 29(a) motion at the close of the government’s
case and his renewed Rule 29 motion at the close of all evi‐
dence. None of these rulings suggest that Judge Bruce’s ap‐
pearance of bias had any impact on the outcome of Wil‐
liams’s trial. Nor does Williams argue that any particular
ruling was prejudicial.
    Williams attempts to rebut these facts by arguing that
under the government’s view, “the harmlessness inquiry
would always require proof of actual bias, and would thus
render § 455(a)’s prohibition on the appearance of bias a nul‐
lity.” We disagree. The Supreme Court in Liljeberg cautioned
that “[a]lthough § 455 defines the circumstances that man‐
date disqualification of federal judges, it neither prescribes
nor prohibits any particular remedy for a violation of that
duty.” Liljeberg, 486 U.S. at 862. Rather it is up to each court
to determine what remedy is appropriate on a case‐by‐case
No. 18‐3318                                                  15

basis. Williams has the burden of showing that at least some
of the Liljeberg factors counsel in favor of a new trial. A mere
statutory violation alone does not automatically entitle him
to a new trial.
     Also for the first factor, we must consider the risk of in‐
justice to the government if a new trial is granted. We agree
with the government that the costs of retrial pose a signifi‐
cant risk of injustice to it. The government would likely
spend valuable time and money to retry this case thereby
diverting resources from other cases. See United States v. Cer‐
ceda, 172 F.3d 806, 814 (11th Cir. 1999) (en banc) (per curiam).
Williams’s case is distinguishable from Atwood in that re‐
gard. Unlike Williams, Atwood pleaded guilty and request‐
ed a resentencing by a different judge. Atwood, 941 F.3d at
884. “[A] remand for resentencing, while not costless, does
not invoke the same difficulties as a remand for retrial does.”
Rosales‐Mireles v. United States, 138 S. Ct. 1897, 1908 (2018)
(citing Molina‐Martinez v. United States, 136 S. Ct. 1338, 1348–
49 (2016)). This factor favors denying Williams’s request for
a new trial.
    The second Liljeberg factor asks us to evaluate the risk
that the denial of requested relief will produce injustice in
future cases. Williams argues that enforcing § 455(a) here
may warn judges and litigants to more carefully consider
possible grounds for disqualification before trial in other
cases. The government contends that the Special Commit‐
tee’s Report has minimized the risk of similar, future viola‐
tions. The Special Committee and the Judicial Council un‐
dertook a thorough investigation and review of the com‐
plaints against Judge Bruce, including requesting and re‐
viewing document productions from Judge Bruce and the
16                                                 No. 18‐3318

Office, conducting interviews, and holding a hearing at
which Judge Bruce testified. The Special Committee submit‐
ted a detailed report to explain its finding and recommenda‐
tions, which the Judicial Council adopted and made public.
The Judicial Council subsequently issued an order publicly
reprimanding Judge Bruce and ordering that he remain un‐
assigned from any matters involving the Office until Sep‐
tember 1, 2019. In re Complaints Against Dist. Judge Colin S.
Bruce, Nos. 07‐18‐90053, 07‐18‐90067 (7th Cir. Jud. Council
May 14, 2019). Moreover, Judge Bruce changed his practices
in response to the inquiry. He adopted a policy prohibiting
any email communications with counsel, prepared a stand‐
ard response to any future ex parte communications initiat‐
ed by litigants, and created a system that populates cham‐
bers email and his work email into separate inboxes. These
changes should help reduce any future problems. In this
case, we believe that this factor leans towards denying Wil‐
liams’s requested relief.
    The last Liljeberg factor focuses on the risk of undermin‐
ing the public’s confidence in the judicial process. This factor
is a close call. Here, the fact that Williams was convicted by a
jury of his peers is significant. Unlike a sentencing, where
“the most significant restriction on a judge’s ample discre‐
tion is the judge’s own sense of equity and good judgment,”
Atwood, 941 F.3d at 886, a judge has less discretion over the
outcome of a jury trial. We can imagine a case where a judge
has substantial discretion and his rulings have a significant
impact on the outcome, thus undermining the public’s con‐
fidence in the judicial process. But this is not one of those
cases.
No. 18‐3318                                                    17

    As discussed above, none of Judge Bruce’s pre‐trial and
trial rulings suggest any actual bias. And the Special Com‐
mittee did not find any evidence that “Judge Bruce’s conduct
or ex parte communications impacted any of his rulings or
advantaged either party” in any case. On the other hand,
overturning a jury verdict based purely on the appearance of
bias creates a risk that the public will lose confidence in the
judicial process. See, e.g., Cerceda, 172 F.3d at 815–16; see also
Bergeron, 636 F.3d at 883–84; Marcavage v. Bd. of Trs. of Temple
Univ., 232 F. Appʹx 79, 84 (3d Cir. 2007). And requiring wit‐
nesses to relive this serious crime by testifying at a retrial
would pose unwarranted hardship on the witnesses when
all evidence suggests the original trial was fair and impartial.
This final factor slightly favors upholding Williams’s convic‐
tion.
    Because all three Liljeberg factors suggest that the statuto‐
ry violation was harmless error, we deny Williams’s request
for a new trial and affirm his conviction.
B. Sentencing
    Despite telling the district court that he had no objections
to the PSR, Williams argues that the court improperly calcu‐
lated his Guidelines range based on a career offender status
and a firearm enhancement. The government concedes that
Williams does not qualify as a career offender. It contends
that the district court’s sentence was not plain error because
the judge made clear that she would impose the same sen‐
tence based on § 3553(a) factors even if he did not qualify as
a career offender. The government also argues that the fire‐
arm enhancement was proper.
18                                                 No. 18‐3318

    When a defendant forfeits an objection to his sentence in
the district court, we review the sentence for plain error.
United States v. Lynn, 851 F.3d 786, 794 (7th Cir. 2017). Under
the plain error standard, a defendant must prove a “(1) an
error or defect (2) that is clear and obvious (3) affecting the
defendant’s substantial rights (4) and seriously impugning
the fairness, integrity, or public reputation of judicial pro‐
ceedings.” United States v. Jenkins, 772 F.3d 1092, 1097 (7th
Cir. 2014). We have repeatedly stated that “a sentencing
based on an incorrect Guidelines range constitutes plain er‐
ror and warrants a remand for resentencing, unless we have
reason to believe that the error in no way affected the district
court’s selection of a particular sentence.” Id. (quoting United
States v. Love, 706 F.3d 832, 841 (7th Cir. 2013)).
     1. Career Offender Status
   A defendant is a career offender if he “has at least two
prior felony convictions of either a crime of violence or a
controlled substance offense.” U.S.S.G. § 4B1.1(a)(3). The
PSR stated that Williams has two prior convictions that trig‐
ger the career offender provision: one for Illinois aggravated
criminal sexual abuse and another for unlawful delivery of a
controlled substance.
   The government concedes that Williams’s aggravated
criminal sexual abuse conviction is not a crime of violence.
We agree. Whether a prior conviction qualifies as a crime of
violence is a legal question we review de novo. See United
States v. Edwards, 836 F.3d 831, 834 (7th Cir. 2016).
   Courts use a categorical approach to determine sentenc‐
ing enhancements. See, e.g., United States v. Woods, 576 F.3d
400, 403–04 (7th Cir 2009). Under the categorical approach,
No. 18‐3318                                                   19

sentencing courts compare the elements that form the basis
of defendant’s state conviction with the federal Guidelines. If
the state statute’s elements are the same as, or narrower
than, those of the generic offense, the crime qualifies. See,
e.g., Descamps v. United States, 570 U.S. 254, 257, 261 (2013);
United States v. Campbell, 865 F.3d 853, 855–56 (7th Cir. 2017).
When a state statute defines multiple crimes, i.e., is “divisi‐
ble,” courts apply a modified categorical approach and may
consult a limited set of documents to determine which of‐
fense defendant was convicted of committing. See Edwards,
836 F.3d at 835.
    The Guidelines define a crime of violence as any offense
punishable by imprisonment for more than a year that (1)
“has as an element the use, attempted use, or threatened use
of physical force against the person of another,” or (2) is, as
relevant here, “a forcible sex offense.” U.S.S.G. § 4B1.2(a); see
United States v. McDonald, 592 F.3d 808, 812 n.1 (7th Cir.
2010) (noting that the “use of physical force” means the in‐
tentional use of force).
    Williams’s prior conviction did not involve the use of
force. He was convicted of aggravated criminal sexual abuse
under 720 ILCS 5/11‐1.60. The Illinois statute criminalizes a
wide range of conduct and is divisible. See 720 ILCS 5/11‐
1.60; see also United States v. Fifer, 188 F. Supp. 3d 810, 834
(C.D. Ill. 2016). The PSR states that Williams, “who was 17
years of age or older, committed an act of sexual conduct
with S.W., who was under 13 years of age when [Williams]
committed the act, in that [Williams] placed his hand on the
vagina of S.W. for the purpose of sexual arousal of [him‐
self].” Relevant here, a person violates that portion of the
statute if he is 17 years or older and “commits an act of sexu‐
20                                                   No. 18‐3318

al conduct with a victim who is under 13 years of age.” 720
ILCS 5/11‐1.60(c)(1)(i). Sexual conduct means “any knowing
touching or fondling by the victim or the accused, either di‐
rectly or through clothing, of the sex organs, anus, or breast
of the victim or the accused, or any part of the body of a
child under 13 years of age … for the purpose of sexual grat‐
ification ….” 720 ILCS 5/11‐0.1. This statute does not require
“the use, attempted use, or threatened use of physical force.”
See, e.g., People v. Calusinski, 733 N.E.2d 420, 423–24 (Ill. App.
Ct. 2000) (affirming conviction of kissing a child).
    Nor is it a forcible sex offense. The Guidelines commen‐
tary defines forcible sex offense as including “offenses of
sexual abuse of a minor and statutory rape” if the conduct is
either an offense under 18 U.S.C. § 2241(c) or an offense un‐
der state law that would have been an offense under
§ 2241(c). U.S.S.G. § 4B1.2, cmt. n.1. The latter requires proof
that the defendant engaged in a “sexual act,” which includes
“the intentional touching, not through the clothing, of the
genitalia of another person who has not attained the age of
16 years with an intent to abuse, humiliate, harass, degrade,
or arouse or gratify the sexual desire of any person.” 18
U.S.C. § 2246(2). The Illinois statute is broader than the fed‐
eral statute for two reasons. First, the Illinois statute includes
abuse for touching a person through clothing while the fed‐
eral statute does not. And second, it also encompasses touch‐
ing of “any part of the body” while the federal statute re‐
quires touching “of the genitalia of another person.”
    Because Williams’s prior conviction for aggravated crim‐
inal sexual abuse is not a crime of violence, it is not a quali‐
fying predicate offense. Williams thus does not qualify as a
career offender. We do not need to decide whether his prior
No. 18‐3318                                                    21

drug conviction is a controlled substance offense under the
career offender provision because one prior conviction is in‐
sufficient to trigger it. See U.S.S.G. § 4B1.1(a)(3).
    Williams next argues that the district court committed
plain error by basing his sentence in part on a career offend‐
er status. The district court calculated his Guidelines range
of 210 to 240 months’ imprisonment with the career offender
enhancement. This satisfies the first two elements of the
plain error standard; it was a clear error to do so. The parties
dispute whether the district court’s incorrect calculation af‐
fected Williams’s substantial rights or seriously impugned
on the fairness, integrity, or public reputation of the judicial
proceeding. Williams argues that the third and fourth ele‐
ments are satisfied because the error resulted in a higher ad‐
visory Guidelines range than the applicable one.
    “When a defendant is sentenced under an incorrect
Guidelines range—whether or not the defendant’s ultimate
sentence falls within the correct range—the error itself can,
and most often will, be sufficient to show a reasonable prob‐
ability of a different outcome absent the error.” Molina‐
Martinez, 136 S. Ct. at 1345; see also United States v. Paz‐Giron,
833 F.3d 836, 840 (7th Cir. 2016). Such errors also usually af‐
fect the fairness, integrity, or public reputation of judicial
proceedings. Rosales‐Mireles, 138 S. Ct. at 1908.
   Where the district court clearly would have imposed the
same sentence regardless of the erroneous calculation under
the Guidelines, however, a reasonable probability of preju‐
dice does not exist. As the Supreme Court has explained:
   The record in a case may show, for example, that the
   district court thought the sentence it chose was ap‐
22                                                  No. 18‐3318

     propriate irrespective of the Guidelines range. Judges
     may find that some cases merit a detailed explanation
     of the reasons the selected sentence is appropriate.
     And that explanation could make it clear that the
     judge based the sentence he or she selected on factors
     independent of the Guidelines.
Molina‐Martinez, 136 S. Ct. at 1346–47. In United States v.
Thomas, 897 F.3d 807 (7th Cir. 2018), for example, we held
that the district court made clear that the imposed sentence
was based on § 3553(a) factors.
     [The judge] considered Thomas’s personal character‐
     istics, noting that Thomas engaged in illegal activity
     “all his life and admits that. He has no other employ‐
     ment history.” The judge noted in particular the terri‐
     ble nature of the crime, saying, “These young chil‐
     dren, I’m sure, were terrified. They had to be ... taken
     in the middle of the night by strangers, armed, threat‐
     ening, to a place where they didn’t have any idea
     where they were going or whether they would remain
     alive.” He also noted the importance of protecting the
     public from Thomas’s future crimes, stating that if he
     were released, “these young victims will still be alive.
     And will they have to be constantly looking over their
     shoulder if the defendant is released?”
Id. at 817–18; see also United States v. Tyson, 863 F.3d 597, 600
(7th Cir. 2017) (noting that the district court stated the calcu‐
lated range “was not serving as the basis for the sentence he
imposed”).
   Here, the record is clear that the district court would
have imposed the same 180‐month sentence regardless of
No. 18‐3318                                                 23

whether Williams qualified as a career offender. After calcu‐
lating the Guidelines, the district court started her sentenc‐
ing analysis by considering each of the § 3553(a) factors.
    The district court first addressed the seriousness of the
offense. She determined that the crime was “as serious as it
gets.”
   [I]t’s because this is everybody’s worst nightmare:
   waking up, going about their everyday business, go‐
   ing into a store to get a phone, or maybe working …
   at the store, and then being terrorized by a group of
   individuals and being held at gunpoint, fearing that
   they would not go home to their loved ones that day.
   Ever. Pushed to the ground, physically manhandled,
   hogtied … with zip ties … and victimized, all for the
   theft of phones. The quick and easy buck.
She specifically noted that “the impact that this left on every
single person who was in that store that day far exceeds any‐
thing that [Williams] and [the] other participants had to
gain.”
    The district court also focused on Williams’s role in the
offense. She noted that Williams was a full participant in this
premediated crime. Williams and at least four other individ‐
uals planned this crime in advance, “[a]nd everybody had a
role, and [Williams’s] role was to drive the getaway car. But
[Williams] knew full well what the other participants would
be doing inside that store ….” While Williams was not as
culpable as the person who held the gun, he was more cul‐
pable than the person who just loaned them the car. “[Wil‐
liams is] somewhere in the middle.”
24                                                No. 18‐3318

    Lastly, the district court addressed Williams’s personal
history and characteristics. She explained that “career of‐
fender” is designed to “capture the most serious offenders
who have a track record of committing violent crimes.” She
then noted that the advisory Guidelines range may overstate
Williams’s recidivism risk because he has a shorter criminal
history than others who qualify as career offenders. At the
time of sentencing, he was only 29. The district court con‐
cluded, however, that Williams still represents a strong re‐
cidivism concern given his role in the offense and the nature
of his prior criminal history, which includes convictions for
retail theft, delivery of a controlled substance, domestic bat‐
tery, and aggravated criminal sexual abuse. She further not‐
ed the escalation in the seriousness of his criminal conduct
over time, and this crime is the “most serious.” The district
court also expressed concern for his recidivism risk because
Williams had violated every term of court‐imposed supervi‐
sion, except the last one. “So not only were the sentences of
probation and jail and Department of Corrections not ade‐
quate enough to deter [Williams] from committing this of‐
fense, but also previous court orders were not enough to en‐
sure [Williams’s] compliance because [he] … committed new
law offenses.”
    The district court acknowledged that she had the discre‐
tion to sentence below the Guidelines range and “not just
blanket‐apply it in every case.” Nonetheless, Williams “rep‐
resent[s] a very strong recidivism concern. So I think it’s
somewhere in the middle. If the career offender is not ap‐
plied, [Williams] would be [in the] 121 to 151 [sentencing
range]. I think that’s way too low. It’s too low because it
doesn’t fully take into account the recidivism concern that
[Williams] pose[s].”
No. 18‐3318                                                    25

    After a thorough review of the § 3553(a) factors, the dis‐
trict court explained:
   The bottom line is: My duty is to protect the public
   from [Williams], and I do think that a significant sen‐
   tence in this case is necessary to do that to, hopefully,
   finally specifically deter [Williams] when [he] get[s]
   out from committing future crimes. [He will] age out,
   essentially, hopefully; and hopefully … tire out. Itʹs
   not worth the risk. Thereʹs too much at stake. And I
   also think that the sentence that Iʹm imposing is—
   reflects the seriousness of the oﬀense and [his] role in
   the oﬀense and avoids unwarranted … sentencing
   disparities.
The district court then concluded by expressly stating that
although “[c]areer offender applies in this case legally; but
even if it didn’t, this is still the sentence that I would impose,
based on all the 3553(a) factors.” She imposed a 180‐month
sentence, which is between the advisory career offender
Guidelines range of 210 to 240 months and the advisory non‐
career offender Guidelines range of 121 to 151 months.
    We find no plain error here. It is clear from her thorough
assessment that the district court would have imposed the
same sentence irrespective of the career offender provision.
See Thomas, 897 F.3d at 817 (stating that there is no plain er‐
ror where “the sentencing judge makes clear that the de‐
fendant’s sentence simply does not depend on the resolution
of a guideline issue”). The district court’s detailed analysis of
the § 3553(a) factors supports this statement and rebuts any
suggestion that it was a conclusory comment. As a result, we
conclude that the district court’s error neither affected Wil‐
liams’s substantial rights nor seriously impugned the fair‐
26                                                  No. 18‐3318

ness, integrity, or public reputation of the judicial proceed‐
ing.
     2. Firearm Enhancement
    Lastly, Williams argues that the district court improperly
applied a six‐level firearm enhancement at sentencing for
two reasons. First, he argues that a BB gun, rather than a real
firearm, was used in the crime. Second, he contends that the
district court did not make its finding by a preponderance of
the evidence. The government disagrees with both argu‐
ments: there was sufficient evidence for the district court to
find that a firearm was used during the robbery and to apply
a firearm enhancement.
   The Sentencing Guidelines permit a six‐level sentencing
enhancement if a firearm was used during a robbery.
U.S.S.G. § 2B3.1(b)(2)(B). The commentary to the Sentencing
Guidelines defines a firearm as
     (i) any weapon (including a starter gun) which will or
     is designed to or may readily be converted to expel a
     projectile by the action of an explosive; (ii) the frame
     or receiver of any such weapon; (iii) any firearm
     muﬄer or silencer; or (iv) any destructive device. A
     weapon, commonly known as a “BB” or pellet gun,
     that uses air or carbon dioxide pressure to expel a
     projectile is a dangerous weapon but not a firearm.
U.S.S.G. § 1B1.1, cmt. 1(H).
    Although Williams himself did not use a firearm during
the crime, “in the case of a jointly undertaken criminal activi‐
ty … all acts and omissions of others that were—(i) within
the scope of the jointly undertaken criminal activity, (ii) in
furtherance of that criminal activity, and (iii) reasonably
No. 18‐3318                                                   27

foreseeable in connection with that criminal activity” are of‐
fense conduct that is attributable to the defendant. See
U.S.S.G. § 1B1.3(a)(1)(B); see also United States v. Ramirez, 783
F.3d 687, 690 (7th Cir. 2015).
    Here, the district court did not err in applying the firearm
enhancement to Williams. Under Federal Rule of Criminal
Procedure 32(i)(3)(A), a district court is entitled to “accept
any undisputed portion of the presentence report as a find‐
ing of fact.” Williams did not raise any objections to the
presentence investigation report. The presentence investiga‐
tion report and trial testimony support the district court’s
finding that another participant in the crime, Thomas James,
used a firearm during the crime. Three witnesses testified
that a black gun was used during the robbery. First, Ryan, a
Sprint store employee, “described the gun as a black colored
handgun that was not a revolver. When the gun was pointed
at Ryan, he could see there was a silver colored ring around
the tip of the barrel.” Ryan said that James waved the gun
and said “Good thing you told me [where the cell phones
were] or I would have had to start shooting.” Second, Nata‐
sha, a store customer, testified that James was “holding a
black handgun.” Third, Kasey, another store customer, testi‐
fied that a man was holding “a little black gun or some‐
thing” pointed at his stomach.
    The only evidence to the contrary is James’s testimony at
William’s trial. James testified that he later “learned that it
was a BB gun,” but “[i]t looked like a real gun.” But he also
stated that he thought it was a real gun when he committed
the crime. Nor did he independently determine that it was a
BB gun rather than a firearm; instead, the guy who gave him
the gun later “told [James] it was a BB gun.” In his interview
28                                                  No. 18‐3318

with the probation officer, James contradicted his trial testi‐
mony when he “claimed the gun he held in the robbery was
a real firearm, and believed it was a .40 or .45 caliber.” Wil‐
liams did not dispute this fact in the presentence investiga‐
tion report. And it was not plain error for the district court to
rely on undisputed facts in this report. See, e.g., United States
v. Guajardo‐Martinez, 635 F.3d 1056, 1060 (7th Cir. 2011);
United States v. Aviles‐Solarzano, 623 F.3d 470, 475 (7th Cir.
2010). It is defendant’s burden to prove that an error “actual‐
ly occurred, not merely that an error might have occurred.”
United States v. Williams, 931 F.3d 570, 573 (7th Cir. 2019).
Williams has not met that burden.
    James’s use of a firearm was also reasonably foreseeable.
The presentence investigation report states that law en‐
forcement had information that a group of individuals were
robbing cellular telephone stores in the same manner. More
specifically, two men would enter the store with firearms,
escort all personnel in the back, make explicit threats, physi‐
cally restrain the victims, steal merchandise, and make a get‐
away in two vehicles. That group included Thomas James
and Randy Williams. At sentencing, the district court found
that Williams was a full participant in the crime and knew
what the other participants were doing inside the store. We
find no reason to second‐guess that determination.
                                                      AFFIRMED